
	

114 HR 1219 : Arbuckle Project Maintenance Complex and District Office Conveyance Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 1219
		IN THE SENATE OF THE UNITED STATES
		December 8, 2016ReceivedAN ACT
		To authorize the Secretary of the Interior to convey certain land and appurtenances of the Arbuckle
			 Project, Oklahoma, to the Arbuckle Master Conservancy District, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Arbuckle Project Maintenance Complex and District Office Conveyance Act of 2016. 2.Conveyance of maintenance complex and district office of the Arbuckle Project, Oklahoma (a)In generalThe Secretary of the Interior shall, as soon as practicable, convey to the Arbuckle Master Conservancy District, located in Murray County, Oklahoma, all right, title, and interest of the United States in and to the Maintenance Complex and District Office, Arbuckle Project, Oklahoma, consistent with the terms and conditions set forth in the Agreement between the United States and the Arbuckle Master Conservancy District.
			(b)Definitions
 (1)AgreementThe term Agreement means the Agreement between the United States and the Arbuckle Master Conservancy District for Transferring Title to the Federally Owned Maintenance Complex and District Office to the Arbuckle Master Conservancy District (Agreement No. 14AG640141).
 (2)District officeThe term District Office means the headquarters building located at 2440 East Main, Davis, Oklahoma, and the approximately 0.83 acres described in the Agreement.
 (3)Maintenance complexThe term Maintenance Complex means the caretakers residence, shop buildings, and any appurtenances located on the lands described in the Agreement, to include approximately 2.00 acres, more or less.
 (c)LiabilityEffective upon the date of conveyance of the Maintenance Complex and District Office under this section, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the Maintenance Complex and District Office, except for damages caused by acts of negligence committed by the United States or by its employees or agents prior to the date of conveyance. Nothing in this section increases the liability of the United States beyond that provided in chapter 171 of title 28, United States Code (popularly known as the Federal Tort Claims Act) on the date of the enactment of this Act.
 (d)BenefitsAfter conveyance of the Maintenance Complex and District Office to the Arbuckle Master Conservancy District—
 (1)the Maintenance Complex and District Office shall not be considered to be a part of a Federal reclamation project; and
 (2)such water district shall not be eligible to receive any benefits with respect to any facility comprising that Maintenance Complex and District Office, except benefits that would be available to a similarly situated person with respect to such a facility that is not part of a Federal reclamation project.
 (e)CommunicationIf the Secretary of the Interior has not completed the conveyance required under subsection (a) within 12 months after the date of enactment of this Act, the Secretary shall submit to Congress a letter with sufficient detail that explains the reasons the conveyance has not been completed and stating the date by which the conveyance will be completed.
			
	Passed the House of Representatives December 7, 2016.Karen L. Haas,Clerk
